DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5 and 6 are objected to because of the following informalities:  In claim 5, line 4 delete “an outer surface” and insert therein - - on an outer surface - - for clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 and 11 require cutting the laminated printed substrate along a side edge/along a pair of side edges such that side opening(s) are formed between the barrier sheet and the printed substrate.  The limitation “along a side edge”/“along a pair of side edges” is unclear and confusing as to what are the side edges, i.e. are the side edges side edges of the laminated printed substrate or of the to be 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bardiner (EP 1642711).
Bardiner discloses a method for making a product comprising a printed substrate and side loading pocket considered capable of use as a badge (including as is consistent with the plain meaning of the term as used in the instant claims and specification see MPEP 2111.01 and further see MPEP 2144.04 and “I. AESTHETIC DESIGN CHANGES” wherein matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art) comprising: laminating a printed substrate (sheet of printed material 106i/page leaf 12) 
Regarding claim 2, Bardiner teaches the at least one barrier sheet is a first barrier sheet (150) laminated to the back side laminate sheet (122) and the side loading pocket section is formed between the back side laminate sheet and the printed substrate (Figure 3).
Regarding claim 3, Bardiner teaches the at least one barrier sheet is a second barrier sheet (150) (none of claims 1 and 3 expressly require another barrier sheet) laminated to the front side laminate sheet (122) and the side loading pocket section is formed between the front side laminate sheet and the printed substrate (Figure 3).
Regarding claims 7-9, Bardiner teaches an inner surface of the barrier sheet facing the printed substrate is free of an adhesive layer, i.e. see Paragraph 0016 and “However, the pocket web and the page material are not laminated to each other.”, so that more than 50% of an area of an inner surface of the barrier sheet facing the printed substrate is not adhesively attached to the printed substrate, more than 75% of an area of an inner surface of the barrier sheet facing the printed substrate is not adhesively attached to the printed substrate, and more than 90% of an area of an inner surface of the barrier sheet facing the printed substrate is not adhesively attached to the printed substrate.

Regarding claim 11, Bardiner teaches cutting the laminated printed substrate along a pair of cut lines (130) to form a pair of side edges of the product and including such that a pair of side openings are formed between the barrier sheet and the printed substrate (i.e. Bardiner teaches cutting the laminated printed substrate along cut lines the same as in the instant invention cutting the laminated printed substrate along the +y direction cut lines (C), see Figures 3-7, to form a pair of side edges of the product and including such that side openings are formed between the barrier sheet and the printed substrate the limitation rejected in as much as it is currently understood in view of the 35 USC 112 rejection above).
Regarding claim 12, Bardiner teaches the printed substrate (106i), the back side laminate sheet (124), the front side laminate sheet (122), and the barrier sheet (150) are fed into a laminator (118, 120) such that the back side laminate sheet is laminated to a back side of the printed substrate, the at least one barrier sheet is positioned between the front side laminate sheet and the printed substrate, and the front side laminate sheet is laminated to a front side of the printed substrate except where the barrier sheet is positioned between the front side laminate sheet and the printed substrate (Figure 3 and Paragraph 0010 and see the margin of the printed substrate laminated to the front side laminate sheet).
Regarding claim 13, Bardiner teaches the barrier sheet is laminated to the front side laminate sheet and not laminated to the printed substrate (Paragraph 0016).

Regarding claim 15, Bardiner teaches the at least one barrier sheet is a first barrier sheet (150) laminated to the back side laminate sheet (122) and the side loading pocket section is formed between the back side laminate sheet and the printed substrate (Figure 3).
Regarding claim 16, Bardiner teaches the at least one barrier sheet is a second barrier sheet (150) (none of claims 1 and 3 expressly require another barrier sheet) laminated to the front side laminate sheet (122) and the side loading pocket section is formed between the front side laminate sheet and the printed substrate (Figure 3).

Regarding claim 19, Bardiner teaches a method for making a product comprising a printed substrate and side loading pocket considered capable of use as a badge (including as is consistent with the plain meaning of the term as used in the instant claims and specification see MPEP 2111.01 and further see MPEP 2144.04 and “I. AESTHETIC DESIGN CHANGES” wherein matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art) comprising: laminating a printed substrate (sheet of printed material 106i/page leaf 12) with a back side laminate sheet (124/5 or 122/4) and a front side laminate sheet (other of 122/4 or 124/5) (and including see paragraphs 0010 and 0013 wherein a margin of one side of the printed substrate is laminated to the front or back side laminate sheet with the other side of the printed substrate laminated to the other of the back or front side laminate sheet), wherein at least one barrier sheet (150/pocket leaf 14 and narrower than the printed substrate/page leaf see paragraph 0010) is disposed between at least one of the back side laminate sheet and the printed substrate and the front side laminate sheet and the printed substrate, more than 90% of an area of an inner surface of the barrier sheet facing the printed substrate is not adhesively attached to the printed substrate (Paragraph 0016), and a side loading pocket section (16) is formed between at least one of the back side laminate sheet and the printed substrate and the front side laminate sheet and the printed substrate where the at least one barrier sheet is disposed.  
Regarding claim 20, Bardiner teaches the printed substrate (106i), the back side laminate sheet (124), the front side laminate sheet (122), and the barrier sheet (150) are fed into a laminator (118, 120) such that the back side laminate sheet is laminated to a back side of the printed substrate, the at least one barrier sheet is positioned between the front side laminate sheet and the printed substrate, and the front side laminate sheet is laminated to a front side of the printed substrate except where the barrier 

Claim Rejections - 35 USC § 102/103 and 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bardiner.  Additionally, claims 3, 4, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bardiner optionally in view of Maier-Hunke (DE 3900165 and see also the machine translation).
Regarding claims 3, 4, 16, and 17, Bardiner is described above in full detail (claims 3 and 16 further rejected herein in the event it is considered Bardiner does not necessarily anticipate the limitations for the reasons as set forth above).  Bardiner teaches in paragraph 009 “Further such additional pocket(s) can be provided on the other side of the product, namely on the one laminate sheet side thereof” and claim 9 “including a further pocket on the opposite side of the pages leaves as the first pocket” considered wherein the at least one barrier sheet comprises a first barrier sheet (150 and narrower than the printed substrate/page leaf see paragraph 0010) laminated to the back side laminate sheet (122) and a second barrier sheet laminated to the front side laminate sheet (124), and the side loading pocket section is formed between the back side laminate sheet and the printed substrate and another side loading pocket section (i.e. such additional pocket/further pocket opposite the first pocket) is formed between the front side laminate sheet and the printed substrate.  In the event it is considered 
Regarding claim 5, Bardiner teaches the back side laminate sheet comprises an adhesive layer on an inner surface of the back side laminate sheet (Paragraph 0012), the front side laminate sheet comprises another adhesive layer on an inner surface of the front side laminate sheet (Paragraph 0012), and the barrier sheet comprises still another adhesive layer on outer surface of the barrier sheet (Paragraph 0006).  In the event it is somehow considered Bardiner does not necessarily anticipate the limitations of claim 5 the following rejection is made.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the method taught by Bardiner includes the back side laminate sheet comprises an adhesive layer on an inner surface of the back side laminate sheet, the front side laminate sheet comprises another adhesive layer on an inner surface of the front side laminate sheet, and the barrier sheet comprises still another adhesive layer on outer 
Regarding claim 6, Bardiner teaches an inner surface of the barrier sheet facing the printed substrate is free of an adhesive layer (Paragraph 0016).

Claim Rejections - 35 USC § 103
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bardiner in view of Gardiner (GB 2359275).  Additionally, claims 3, 4, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bardiner in view of Gardiner and optionally further Maier-Hunke.
Bardiner is described above in full detail.  As to the limitation in the claims of “a printed substrate”, the page leaves (12/106a-106j) taught by Bardiner are considered printed, i.e. a printed substrate (Paragraph 0002 and claim 1).  In the event it is somehow considered the page leaves are not necessarily printed the following rejection is made.  Bardiner teaches a sheet of printed material is cut into page leaves such as suggested by Gardiner wherein Gardiner teaches the panels (P), i.e. page leaves, are printed (Figure 3 and Page 3, lines 15-18) to form a useable product containing information/readable information (Page 1, lines 6-15).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the page leaves (12/106a-106j) taught by Bardiner are printed, i.e. each is a printed substrate, as is a conventional page leaf to form a usable product as evidenced by Gardiner and consistent with that taught by Bardiner.
Regarding claims 1-3, 7-16, and 18-20, Bardiner teaches all other limitations of the claims as set forth in paragraph 8 above not repeated here for brevity.
Regarding claims 3-6, 16, and 17, Bardiner teaches all other limitations of the claims as set forth in paragraph 10 above not repeated here for brevity but for:

regarding claims 5 and 6 in the event it is somehow considered Bardiner does not necessarily expressly teach the limitations of the claims the following rejection is made wherein it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the method taught by Bardiner as modified by Gardiner includes the back side laminate sheet comprises an adhesive layer on an inner surface of the back side laminate sheet, the front side laminate sheet comprises another adhesive layer on an inner surface of the front side laminate sheet, and the barrier sheet comprises still another adhesive layer on outer surface of the barrier sheet as is the express direction in Bardiner to laminate as set forth in paragraphs 0006 and 0012.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216. The examiner can normally be reached 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN L GOFF II/Primary Examiner, Art Unit 1746